Citation Nr: 1754510	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-03 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected death pension.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the Navy from April 1967 to February 1971.  He died in January 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  The record indicates that the appellant filed a timely Notice of Disagreement (NOD), received in May 2013, although such document is not of record.  A Statement of the Case (SOC) was issued in December 2013.  A timely VA Form 9 was received in February 2014.

The appellant withdrew her request for a travel Board hearing per a July 2017 Report of General Information.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but finds that this matter must be remanded such that a review of all of the evidence of record is possible.  

Although a timely May 2013 NOD is referenced in the record, including in a May 2013 letter informing the appellant that such NOD had been received, in the December 2013 SOC, and elsewhere in the claims file, a copy of the NOD itself is not of record.  The SOC also references complete income and net worth information received in September 2013.  Such information is not of record.  The only income and net worth information currently in the electronic claims file is what was reported on the appellant's February 2012 application for death pension.  Such is located in the Legacy Content Manager, the database formerly known as Virtual VA.  

The Board observes that, in the December 2013 SOC, it was conceded that the appellant is the Veteran's surviving spouse.  It was also explained that death pension is an income-based benefit.  Because the appellant's income exceeded the maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, entitlement to death pension was denied.  It was also explained that unreimbursed medical expenses can lower countable income.

The Board observes that the appellant herself appears to have serious health issues.  Although entitlement to death pension was denied because countable income exceeded the MAPR, it is possible that the appellant's countable income may be low enough to entitle her to death pension if her unreimbursed medical expenses are credited against her income.

Thus, upon remand, the appellant should be invited to provide more recent information regarding income and net worth and unreimbursed family medical expenses.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake additional efforts to associate all evidence with the claims file, to include the missing May 2013 NOD and September 2013 income information, and any other evidence missing from the electronic claims file.  Document all such efforts in the claims file.  

2.  Contact the appellant and ask her to submit more recent income and net worth information, to include any unreimbursed family medical expenses.  Any appropriate forms which would allow the appellant to report the needed information should be provided.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought is not granted, furnish the appellant a Supplemental Statement of the Case and the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017)


